                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION



LEODIS RANDLE                                                            PETITIONER


v.                           NO. 4:18-cv-00943 SWW/PSH


WENDY KELLEY                                                            RESPONDENT



                                       ORDER


      The Court has received findings and a recommendation from Magistrate Judge

Patricia S. Harris. After a careful review of the findings and recommendation, the

timely objections received thereto, and a de novo review of the record, the Court

concludes that the findings and recommendation should be, and hereby are, approved

and adopted in their entirety as this Court’s findings in all respects. The “motion to

dismiss for false arrest, unfair trial, and also unlawful obtained evidence” filed by

petitioner Leodis Randle is denied. See Docket Entry 15.

      IT IS SO ORDERED this 3RD day of April, 2019.



                                               /s/Susan Webber Wright
                                               UNITED STATES DISTRICT JUDGE
